DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments filed in the reply on May 17, 2022 were received and fully considered. No claims were amended. Please see corresponding rejection headings and response to arguments section below for more detail.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 1 follows.
Regarding claim 1, the claim recites a motion determining system configured to determine whether or not a subject on a bed has a body motion. Thus, the claim is directed to a machine, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The following limitations set forth a judicial exception: 
“A body motion determining system configured to determine whether or not a subject on a bed has a body motion... 
obtain a respiratory waveform of the subject based on a temporal variation of the load of the subject detected by each of the plurality of load detectors, 
determine normalized standard deviations by dividing values of standard deviations of the temporal variation of the load of the subject detected by at least one of the plurality of load detectors by an average amplitude of the respiratory waveform to compensate the values of the standard deviations;
compare a first threshold value and the values of the normalized standard deviations of the temporal variation of the load of the subject detected by at least one of the plurality of load detectors;
determine whether or not the subject has the body motion, based on a comparison between the first threshold value and the normalized standard deviations of the temporal variation of the load of the subject detected by at least one of the plurality of load detectors...”

These limitations describe a mathematical calculation. Additionally, the limitations amount to a mental process as the skilled artisan is capable of analyzing a respiratory waveform obtained based on a temporal variation of the load of the subject and making a mental assessment thereafter, or using pen and paper.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, integrates the identified judicial exception into a practical application. 
For this part of the 101 analysis, the following additional limitations are considered:
“...a plurality of load detectors each configured to detect a load of the subject on the bed, wherein the plurality of load detectors includes a first load detector located at a first corner of the bed under a first leg, a second load detector located at a second corner of the bed under a second leg, a third load detector located at a third corner of the bed under a third leg, and a fourth load detector located at a fourth corner of the bed under a fourth leg; and
a controller configured to... and
cause a display a display to display a result of the determination to a user of the system, or cause an auditory device to perform a notification based on the result of the determination...”

These additional limitations do not integrate the judicial exception into a practical application. Rather, the additional limitations are each recited at a high level of generality such that it amounts to insignificant pre-solution and post-solution activity, e.g., mere data gathering steps necessary to perform the mental process and outputting. 
Furthermore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using a controller, which lacks specificity as it is considered as a general computer (or processor). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Moreover, the generically claimed load detectors amount to pre-solution activity (data gathering). Examiner notes that utilizing load detectors in order to derive breathing/respiratory waveform information is conventional in non-invasive patient monitoring (see art cited in previous office action for example teachings). Also, Examiner adds that it is conventional to arrange a plurality of load detectors in the recited arrangement (see prior art cited at the end of the previous office action). Furthermore, displaying the result of the determination fails to integrate the identified judicial exception into a practical application as this amounts to extra-solution activity. See MPEP 2106.05(g).
Thus, the claims noted above taken individually or as an ordered set do not amount to significantly more than a judicial exception. As such, they are directed to an abstract idea as discussed (mathematical calculation and/or mental process) and neither the additional elements nor limitations ‘as taken individually or ordered set’ amount to significantly more than pre-solution and extra-solution activity. Therefore, claim 1 is not patent eligible.
Dependent claims 2-4 and 6-9 also fail to add something more to the abstract independent claims as they merely further limit the abstract idea. 
Therefore, claims 1-4 and 6-9 not patent eligible under 35 USC 101.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 and 6-9 are allowable over the prior art for the reasons set forth in the previous office action.
Claims 1-4 and 6-9 would be allowable if rewritten to overcome the rejections under 35 USC 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed with respect to the 35 USC 101 rejections raised in the previous office action have been fully considered, but they are not persuasive. Applicant appears to argue the following:
The claimed invention is directed to a technical improvement, i.e. determining whether or not the subject has a body motion with “higher precision on the basis of detection values of load detectors”;
the improvement is tied with a particular machine, i.e. load detectors;
the claimed invention recites a particular machine (load detectors) in a specific arrangement (in the corners of a bed under the legs); and 
the alleged data gathering is not merely nominal or tangential because the claims recite more than simply “collecting data” but rather, “limited by the arrangement of the load detectors and the particular use of standard deviations of the load signals.”
Examiner respectfully disagrees.
	While Examiner acknowledges applicant’s “improvement” argument, Examiner maintains that the purported improvement (alleged higher precision on the basis of detection values of load detectors) lies within the judicial exception itself (alleged better calculation that yields higher precision). Note: the Court has held that “the judicial exception alone cannot provide the improvement.” See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981). Furthermore, the recited load detectors and controller are recited very generically and thus do not integrate the identified judicial exception into a practical application. Examiner also maintains that the load detectors amount to pre-solution activity (data gathering), which do not integrate the judicial exception into a practical application. See MPEP 2106.05(g). Applicant’s argument that the load detectors are recited in a specific arrangement are acknowledged, but they are also not persuasive. This is because it is conventional to arrange a plurality of load detectors underneath and/or in the corners of a mattress, as evidence by prior art cited at the end of the previous office action. Therefore, applicant’s argument that the claimed invention recites “a particular machine... in a specific arrangement” is not persuasive. Applicant’s argument that the claims recite a particular use of standard deviations of the load signals is also not persuasive. This is because Examiner has identified that this limitation corresponds to the judicial exception, and thus is not an additional limitation that is integrated into a practical application. For these reasons, the 35 USC 101 rejections are maintained. Please see corresponding rejection heading above for more detailed 101 analysis.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 5712724233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PUYA AGAHI/Primary Examiner, Art Unit 3791